Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 3, 2022

                                      No. 04-22-00400-CV

                                     B&V LANDSCAPING,
                                          Appellant

                                                 v.

            Roscoe Robert HARVEY, Nancy Joyce Harvey and Harvey R&N Trust,
                                     Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVCD-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
       Appellees’ brief was due on October 31, 2022. See TEX. R. APP. P. 38.6(b). To date, no
Appellees’ brief or motion for extension of time has been filed.
        If Appellees wish to file a brief in this appeal, Appellees are hereby ordered to file
within ten days of the date of this order (1) Appellees’ brief and (2) a reasonable explanation for
failing to timely file the brief. See id. R. 38.6(d). If Appellees wish the response to serve as a
motion for extension of time, the response must comply with Rule 10.5(b)(1) of the Texas Rules
of Appellate Procedure and the Fourth Court of Appeals’ local rules. See id. R. 10.5(b)(1); 4TH
TEX. APP. (SAN ANTONIO) LOC. RS., https://www.txcourts.gov/4thcoa/practice-before-the-
court/local-rules/.
       If Appellees fail to file an adequate response within ten days of the date of this order, the
appeal will be set for submission without Appellees’ brief. See Jackson v. Tex. Bd. of Pardons &
Paroles, No. 01-03-00862-CV, 2008 WL 921035, at *1 n.2 (Tex. App.—Houston [1st Dist.]
Apr. 3, 2008, no pet.) (mem. op.) (“‘In a civil case, the court will accept as true the facts stated
[in Appellant’s brief] unless another party contradicts them.’” (alteration in original) (quoting
TEX. R. APP. P. 38.1(g))).


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court